Exhibit 10.1

 

THE RYLAND GROUP, INC.

2015 EXECUTIVE OFFICER LONG-TERM INCENTIVE PLAN

PURSUANT TO THE 2011 EQUITY AND INCENTIVE PLAN

 

The Ryland Group, Inc. (the “Company”) has established the 2015 Executive
Officer Long-Term Incentive Plan pursuant to the 2011 Equity and Incentive Plan
(the “Plan”) to provide long-term performance driven incentive compensation to
its executive officers.

 

1.                                    Definitions

 

The terms below shall have the following meanings:

 

(a)        “Board” shall mean the Board of Directors of the Company.

 

(b)        “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time and any successor to such Code.

 

(c)        “Committee” shall mean the Compensation Committee of the Board or a
subcommittee of the Compensation Committee composed of two or more “outside
directors” as defined in Code Section 162(m) and the regulations thereunder.

 

(d)        “Company” shall mean The Ryland Group, Inc., its subsidiaries,
partnerships and other related entities and affiliates, except where the context
applies solely to The Ryland Group, Inc. as determined by the Committee.

 

(e)        “Disability” shall mean a period during which a Participant (i) is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, (ii) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering employees of the Employer, or (iii) is
determined to be totally disabled by the Social Security Administration.

 

(f)        “Industry Peer Group” shall mean the companies selected by the
Compensation Committee as the peer group companies for the purpose of
determining the Company’s relative TSR (total stockholder return) in comparison
to this Industry Peer Group over the Long-Term Performance Period.

 

(g)        “Long-Term Performance Goals” shall mean the long-term performance
measurement criteria selected by the Committee to determine the amount of the
Performance Award earned and payable to a Participant at the end of the
Long-Term Performance Period.

 

(h)        “Long-Term Performance Period” shall mean the three-year period
encompassing the 2015, 2016 and 2017 fiscal years of the Company over which the
Long-Term Performance Goals are measured for determining the amount of the
earned payment of the Performance Award.

 

(i)         “Participant” shall mean an Executive Officer of the Company
pursuant to Section 2.

 

1

--------------------------------------------------------------------------------


 

(j)         “Performance Award” shall mean the amount of Performance Shares
earned by a Participant under the Plan as determined and calculated based upon
the achievement of Long-Term Performance Goals as measured at the end of the
Long-Term Performance Period.

 

(k)        “Performance Shares” shall mean shares of Common Stock of the
Company.

 

(l)         “Relative Performance Multiplier” shall mean the percentage that is
applied to each half of the Target Performance Share Amount as determined and
calculated pursuant to Sections 5(a) and (b) in order to calculate the actual
amount of the Performance Award that vests and is payable to a Participant after
the end of the Long-Term Performance Period.

 

(m)       “Revenue Growth” shall mean the percentage increase in Total Annual
Revenue (as set forth in the Company’s financial statements) for the Company
from December 31, 2014 to December 31, 2017.

 

(n)        “Separation from Service” shall mean the Participant’s “separation
from service” within the meaning of Code section 409A, treating as a Separation
from Service an anticipated permanent reduction in the level of bona fide
services to be performed by the Participant to 20% or less of the average level
of bona fide services performed by the Participant over the immediately
preceding 36 month period (or the full period during which the Participant
performed services for the Employer, if that is less than 36 months).

 

(o)        “Target Performance Share Amount” shall mean the target amount of
Performance Shares set forth for each Participant in Section 4.

 

(p)        “Total Stockholder Return” shall mean the total return of a stock to
an investor (capital gain plus dividends).

 

2.                                    Participants

 

The Committee has determined that the current Executive Officers of the Company,
consisting of Larry T. Nicholson, Gordon A. Milne, Robert J. Cunnion, III, David
L. Fristoe, Timothy J. Geckle and Peter G. Skelly, are eligible and selected to
participate in the Plan.

 

3.                                    Administration

 

The Plan is administered by the Committee. The Committee has approved the
Performance Awards for Participants, established the Long-Term Performance
Goals for measuring performance over the Long-Term Performance Period, will
review the Company’s actual performance results to assess the extent to which
the Performance Goals have been met and Performance Awards have been earned, and
make any other determinations, interpretations or decisions required in
connection with the Plan. The Committee shall have the authority to amend,
modify and interpret the Plan and make all determinations relating to the Plan
and the Participants. Decisions of the Committee on all matters relating to the
Plan are conclusive and binding on all parties, including the Company and the
Participants. No member of the Committee is liable for any act done or
determination made in good faith in administering, construing or interpreting
the Plan.

 

4.                                    Performance Awards

 

The Committee has determined the Target Performance Share Amount of the
Performance Award for each Participant in the following amounts:

 

2

--------------------------------------------------------------------------------


 

Larry T. Nicholson

59,471

 

 

Gordon A. Milne

17,841

 

 

Peter G. Skelly

15,859

 

 

Robert J. Cunnion, III

  8,590

 

 

David L. Fristoe

10,573

 

 

Timothy J. Geckle

11,233

 

The amount of Performance Shares set forth above with respect to each
Participant represents the Target Performance Share Amount that the Relative
Performance Multiplier is applied to at the end of the Long-Term Performance
Period.

 

5.                                    Vesting and Payment of Performance Awards

 

(a)        Relative Total Stockholder Return Performance Metric.  At the end of
the Long-Term Performance Period, the Relative Performance Multiplier will be
determined for calculating one-half of the Performance Award by comparing the
Company’s Total Stockholder Return to the Total Stockholder Return of each of
the companies in the Industry Peer Group over the Long-Term Performance Period
(which is the three-year period from January 1, 2015 to December 31, 2017).  For
purposes of computing Total Stockholder Return, the beginning stock price is the
30-day calendar average stock price for the 30-day period commencing on and
including the first trading day following January 1, 2015 (“Beginning Stock
Price”) and the ending stock price is the 30-day calendar average stock price
for the 30-day period that precedes and includes the last trading day prior to
December 31, 2017 (“Ending Stock Price”).  Any dividend payments over the
Long-Term Performance Period by a company are deemed received by a stockholder
and added to the value received by the stockholder over the Long-Term
Performance Period.  Total Stockholder Return is calculated by measuring the
difference between the Beginning Stock Price and the Ending Stock Price plus any
dividends paid by a company over the Long-Term Performance Period and dividing
that amount by the Beginning Stock Price.

 

If the Company’s Total Stockholder Return over the Long-Term Performance Period
is at the 50th percentile when ranked against the Total Stockholder Return over
the Long-Term Performance Period of the companies in the Industry Peer Group,
the Relative Performance Multiplier for one-half of the Performance Award is
100%.  If the Company’s Total Stockholder Return over the Long-Term Performance
Period is between the 50th and 30th percentiles when ranked against the Total
Stockholder Return over the Long-Term Performance Period of the companies in the
Industry Peer Group, the Relative Performance Multiplier is determined using
straight line interpolation between zero and 100% based on the actual percentile
ranking of the Company relative to the Industry Peer Group, such that for each
percentile of the ranking of the Company’s Total Stockholder Return performance
below the 50th percentile in comparison to the Industry Peer Group performance,
there is a reduction of 5% of the Relative Performance Multiplier of 100%.  By
way of example, a ranking at the 38th percentile of relative Total Stockholder
Retention Return Performance would result in a Relative Performance Multiplier
of 40%.

 

If the Company’s Total Stockholder Return over the Long-Term Performance Period
is between 50th and 90th percentiles when ranked against the Total Stockholder
Return over the Long-Term Performance Period of each of the companies in the
Industry Peer group, the Relative Performance Multiplier is determined using
straight line interpolation between 100% and 200% based on the actual percentile
ranking of the Company relative to the Industry Peer Group, such that for each
percentile of the ranking of the Company’s Total Stockholder Return performance
over the 50th percentile in comparison to

 

3

--------------------------------------------------------------------------------


 

the Industry Peer Group performance, there is an addition of 2.5% of the
Relative Performance Multiplier of 100%.  By way of example, a ranking at the
73rd percentile of relative Total Stockholder Return performance would result in
a Relative Performance Multiplier of 157.5%.

 

The following table illustrates how the Relative Performance Multiplier for
computing one-half of the Performance Award is calculated based upon the
Company’s relative Total Stockholder Return performance in comparison to the
Industry Peer Group:

 

Company Relative Total Stockholder Return
Percentile Ranking compared to
Industry Peer Group

 

Relative Performance Multiplier

 

 

 

90th Percentile or above

 

200%

70th Percentile

 

150%

50th Percentile

 

100%

40th Percentile

 

50%

30th Percentile or below

 

0

 

The Relative Performance Multiplier cannot exceed 200%.

 

(b)        Revenue Growth Performance Metric.  At the end of the Long-Term
Performance Period, the Relative Performance Multiplier will be determined for
calculating one-half of the Performance Award by calculating the Company’s
Revenue Growth over the Long-Term Performance Period (which is the three-year
period from January 1, 2015 to December 31, 2017).  For purposes of calculating
the Company’s Revenue Growth over the Long-Term Performance Period, the amount
of the difference between $2,615,069,000 (the amount of the Company’s total
revenues for the year ended December 31, 2014) and the amount of the Company’s
total revenues for the fiscal year ending December 31, 2017 and dividing this
difference by $2,615,069,000.  If the Company’s Revenue Growth over the
Long-Term Performance Period is 25%, the target Relative Performance Multiplier
for one-half of the Performance Award is 100%.  If the Company’s Revenue Growth
over the Long-Term Performance Period is between 35% and 15%, the Relative
Performance Multiplier is determined using straight line interpolation between
zero and 200% based on the amount of Revenue Growth achieved by the Company over
the Long-Term Performance Period between 15%, where the Relative Performance
Multiplier is zero, and 35%, where the maximum Relative Performance Multiplier
is 200%.  As a result for each 0.1% of Revenue Growth over 15%, there is a 1%
increase over zero of the Relative Performance Multiplier such that at 19% of
Revenue Growth, the Relative Performance Multiplier is 40% and at 32% of Revenue
Growth the Relative Performance Multiplier is 170%.

 

The following table illustrates how the Relative Performance Multiplier for
computing one-half of the Performance Award is calculated based upon Revenue
Growth over the Long-Term Performance Period:

 

Revenue Growth

 

Relative Performance Multiplier

 

 

 

35% or above

 

200%

30%

 

150%

25%

 

100%

20%

 

50%

15% or below

 

0

 

The Relative Performance Multiplier cannot exceed 200%.

 

4

--------------------------------------------------------------------------------


 

(c)        At the end of the Long-Term Performance Period, the Relative
Performance Multiplier will be calculated in accordance with Section 5(a) and
(b) and multiplied by each half of the Participant’s Target Performance Share
Amount in order to determine the Participant’s earned and payable Performance
Award which vests and is payable to a Participant in the form of actual shares
of Common Stock equal to the Performance Shares earned by a Participant.  Except
as set forth in Sections 5(d) or 6 below, these shares are earned, vest and
payable on the date in January 2018 determined by the Compensation Committee
during January 2018.

 

(d)        Notwithstanding any of the terms of this Plan, upon the death,
Disability or retirement (as defined by the Company, in its discretion) of a
Participant, the full amount of the Target Performance Share Amount is
immediately vested and payable to a Participant, or the Participant’s estate or
beneficiary, as a Performance Award on the first to occur of the Participant’s
death, Disability, or six months following the Participant’s Separation from
Service (coincident with or following the Company’s determination of
retirement).  Upon a Participant’s voluntary termination of employment with the
Company prior to retirement (as defined by the Company, in its discretion) or
upon a Participant’s involuntary termination of employment by the Company
without cause, a Participant’s participation in the Plan and opportunity to
receive a Performance Award is forfeited and terminated.  Upon a Participant’s
termination of employment by the Company “for cause,” a Participant’s
participation in the Plan and opportunity to receive a Performance Award is
forfeited and terminated.  A termination “for cause” is a termination pursuant
to a finding or determination by the Company of theft, fraud, embezzlement or
any act which is detrimental or damaging to the business, operation or
reputation of the Company.

 

6.         Change of Control

 

(a)        For purposes of this Plan, a Change of Control shall mean the first
to occur of any of the following events:

 

(i)      The acquisition by any person other than the Company, or more than one
person acting as a group, together with stock held by such person or group, of
beneficial ownership of more than 50% of the total fair market value or total
voting power of the Company’s then outstanding voting securities;

 

(ii)     Any one person or more than one person acting as a group acquires, or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such person or group, beneficial ownership of 35% or more of the
total voting power of the Company’s then outstanding voting securities;

 

(iii)    A majority of the members of the Company’s Board is replaced during any
12-month period by directors whose appointment or election is not endorsed or
approved by a majority of the members of the Board who were members of the Board
prior to the initiation of the replacement; or

 

(iv)    Any one person or more than one person acting as a group acquires, or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such person or group, assets of the Company that have a total
gross fair market value of 40% or more of the total gross fair market value of
all of the assets of the Company immediately prior to the initiation of the
acquisition.

 

(b)        Upon the occurrence of a Change of Control, the Target Performance
Share Amount shall immediately vest and be paid to Participants as a Performance
Award within 30 days of the date on which the Change of Control occurs.

 

5

--------------------------------------------------------------------------------


 

7.                                    Miscellaneous

 

(a)        Tax Withholding.  The Company shall have the right to deduct from any
payments made or benefits accrued under the Plan, any Federal, state, or local
taxes required by law to be withheld.

 

(b)        Employment Rights.  Neither the Plan nor any action taken hereunder
shall be construed as giving an Employee or Participant any right to be retained
in the employ of the Company nor shall any action taken hereunder be construed
as entitling the Company to the services of any Employee or Participant for any
period of time.  Nothing in the Plan shall be construed as a limitation of the
right of the Company to discharge a Participant at any time with or without
cause or notice and whether or not such discharge results in the forfeiture of
any amount under the Plan.

 

(c)        Beneficiaries.  Each Participant shall have the right, at any time,
to designate a beneficiary or beneficiaries (both primary and contingent) to
whom payments under this Plan shall be made if the Participant dies and amounts
under this Plan are payable following the Participant’s death.  Any beneficiary
designation shall be made in writing and filed with the Company and shall become
effective only when received and accepted by the Company.  A Participant may
change his beneficiary designation by filing a new designation with the
Company.  The filing of a new beneficiary designation will cancel any and all
beneficiary designations previously filed.  If a Participant fails to designate
a beneficiary, or if all designated beneficiaries predecease the Participant or
die prior to complete distribution of the Participant’s benefits, the payments
under this Plan shall be made to the Participant’s estate.

 

(d)        Nontransferability.  A person’s rights and interest under this Plan,
including amounts payable, shall be solely the rights of a general unsecured
creditor of the Company and such rights may not be assigned, pledged or
transferred except to a designated beneficiary as provided above.

 

(e)        409A.  This Plan is intended to comply with, or otherwise be exempt
from, Code section 409A and any regulations and Treasury guidance promulgated
thereunder.  The Company shall undertake to administer, interpret, and construe
this Plan in a manner that does not result in the imposition on any Participant
of any additional tax, penalty, or interest under Code section 409A. 
Notwithstanding anything herein to the contrary, the Company may accelerate the
timing of payments to the extent permitted by, and in accordance with, Treasury
Regulation Section 1.409A-3(j)(4) or any successor provision.  No Participant
shall have any right to, directly or indirectly, specify or elect the taxable
year in which any payment that becomes due and owing under this Plan shall be
made.

 

(f)         Timing of Payments.  Notwithstanding anything herein to the
contrary, a payment under this Plan that is to be made as of a specified date
(i.e., January 1, 2018) shall be treated by the parties as having been paid on
such specified date provided that the payment is made on that specified date, or
on a later date within the same calendar year, or, if later, by the 15th day of
the third calendar month following the specified date.  Subject to the preceding
and Section 6(b), any payment under this Plan shall be treated by the parties as
having been paid on the specified event (i.e., death, Disability, or six months
after Separation from Service) provided that the payment is made on the date of
the event, or on a later date within the same calendar year or, if later, by the
15th day of the third calendar month following the date of the event.

 

(g)        Governing Law.  All matters relating to the Plan shall be governed by
the laws of the State of Maryland.

 

(h)        Unfunded Benefit.  A Participant, his or her heirs, successors and
assigns shall have no legal or equitable rights, interests or claims in any
property or assets of the Company resulting from this Plan or any Performance
Award(s).  For purposes of the payment of benefits under this Plan, any and all
of the Company’s assets shall be, and remain, the general, unpledged
unrestricted assets of the Company.  The

 

6

--------------------------------------------------------------------------------


 

Company’s obligation under this Plan shall be merely that of an unfunded and
unsecured promise to pay money in the future.

 

8.                                    Amendments

 

The Committee may, in its sole and absolute discretion, amend, suspend or
terminate the Plan or any portion of the Plan at any time provided, however,
that no such amendment, suspension or termination shall accelerate the payment
of any Performance Award in contravention of Section 409A of the Code.

 

9.                                    Aggregation of Employers

 

If the Company is a member of a controlled group of corporations or a group of
trades or business under common control (as described in Code section 414(b) or
(c), but substituting a 50% ownership level for the 80% level set forth in those
Code Sections), all members of the group shall be treated as a single employer
for any purposes under the Plan as Code section 409A shall require.

 

10.                            Aggregation of Plans

 

If the Company offers other deferred compensation plans in addition to this
Plan, those plans together with this Plan shall be treated as a single plan to
the extent required under Code section 409A.

 

11.                            Nature of Plan and Awards

 

The Plan is established as a sub-plan of The Ryland Group, Inc. 2011 Equity and
Incentive Plan, the terms of which are incorporated herein, and the Performance
Awards constitute performance-based stock unit awards granted thereunder.

 

7

--------------------------------------------------------------------------------